Citation Nr: 1402904	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament attenuation with subluxation, left knee.

2. Entitlement to an initial rating in excess of 10 percent for synovial osteochondromatosis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION
The Veteran served on active duty from December 1985 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a July 2007 rating decision, the RO granted service connection to the Veteran and awarded 10 percent for two left knee disabilities, effective February 22, 2007: anterior cruciate ligament attenuation with subluxation, and synovial osteochondromatosis.  In February 2008, the Veteran filed a notice of disagreement (NOD).  In September 2009, the RO issued a statement of the case (SOC), continuing the 10 percent ratings, and the Veteran filed a substantive appeal via Form 9 in October.  The RO issued a supplemental statement of the case (SSOC) in July 2012, which considered evidence from a May 2012 VA examination and continued the 10 percent ratings.  In August 2012, the Veteran filed substantive appeal.

In his October 2009 Form 9, the Veteran requested a hearing before a Veterans Law Judge of the Board, however he withdrew that request in December 2013.

The issue of an earlier effective date for the Veteran's service-connected bilateral knee disabilities has been raised by the record.  In November 2010, the Veteran filed an informal claim for "retroactive pay for bilateral knee condition," explaining that he had originally filed a service connection claim for bilateral knee disabilities in October, 20, 1988, while on active duty service.  The Board construes the Veteran's claim as one for an earlier effective date of October, 20, 1988, for his bilateral knee disabilities.  Because that issue was not adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

With respect to the duty to assist the Veteran in obtaining Federal records, the Board observes that some of the Veteran's service medical records may be missing from the claims file.  In particular, the Board notes that the Veteran's entrance and exit examinations are missing (however, as the record reflects the Veteran may not have received an exit examination despite his request for one).  These must be obtained, if possible, as service medical records may be relevant even in increased rating claims.  Moore v. Shinseki, 555 F.3d 1369, 1372-1375 (Fed. Cir. 2009).  Additionally, there are no records concerning to the outcome of the Veteran's October 20, 1988 claim for service connection for bilateral knees.  Finally, there is a reference to the Veteran's receipt of treatment at the Erie VAMC from about 2004 to 2006 in the June 8 2007 VA examination, but there are no such records in the claims file.  Because such records, if obtained, might contain information bearing on the Veteran's appeal (in addition to his referred claim for an earlier effective date), efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a May 2012 VA opinion assessing the nature and severity of the Veteran's left knee disabilities.  The Board finds, however, that the opinion is inadequate, inasmuch as it appears that the examiner failed to adequately review the claims file, and the Veteran's condition may have worsened.  First, the examined fails to note, state, or otherwise indicate anywhere in the May 2012 VA examination report that he reviewed the Veteran's claims file.

Second, the examiner reported that the Veteran has not received any medical attention for his knee in the last two years.  The Board's review of the evidence of record, however, shows that the Veteran did, in fact, receive medical attention for his knee pain: (1) an April 20, 2011 VA nursing note reflects the Veteran's complaint of chronic pain in both knees, which was treated with Naproxen and Ibuprofen; (2) an April 7, 2011 VA addendum note reflects that the Veteran has chronic bilateral knee pain; (3) a March 25, 2011 VA primary care nursing note reflects concerns about the Veteran's functional ability and, specifically, his ability to move his knees, which also included a notation of chronic knee pain and toe pain; (4) a November 8, 2010 VA examination for sleep apnea includes a reference to four weeks of time lost from work within the past year due to knee pain and doctor appointments; (5) a May 24, 2010 VA primary care nurse follow-up note reflects that the Veteran continues to complain of chronic bilateral knee pain; and (6) a May 24, 2010 VA physician note reports the Veteran's continued knee pain, indicates that he showed no edema but had crepitus in both knees with no effusion, and includes an assessment of arthritis bilateral knees, chronic, with instability at times, normal x-rays, excessive weight contributes to pain.

Third, the examiner's report indicates that there is no evidence or history of recurrent patellar subluxation/dislocation.  However, a June 8, 2007 VA examination contains a diagnosis of traumatic tri-compartmental arthritis, left knee, with anterior cruciate ligament attenuation and secondary subluxation of the left knee joint. 

Lack of claims file review does not, however, in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet. App. 400, 403  -04 (1997); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008)). See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  However, the Board finds that in this particular case, the examiner's lack of thorough review coupled with the inaccuracies of his report, render the May 2012 VA examination inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  

Moreover, the Board finds that evidence in the record indicates that the Veteran's condition may have worsened.  Where the Veteran alleges, or provides evidence, that his service-connected disability has worsened, an examination is warranted.  38 C.F.R. § 3.327(a); VAOPGCPREC 11-95 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In the June 8, 2007 VA examination (and a follow-up report of that examination of the same date), the Veteran indicated that he had not lost any sick days because of his knee condition.  However, in a November 8, 2010 VA examination for sleep apnea, the Veteran disclosed that he lost 4 weeks of time from work within the past year due to knee pain and doctor appointments.  Additionally, in the June 8, 2007 VA examination, the Veteran stated that he would attempt to utilize an elliptical machine as he does not associate knee pain with that activity.  Similarly, in a February 5, 2010 VA physician note, the Veteran revealed that he exercises at a gym with a bicycle and an elliptical machine and sometimes a treadmill.  However, in an August 20, 2012 statement, the Veteran asserted that he cannot, among other things, use the elliptical machine to exercise.  Based upon this evidence, the Board finds a possible showing of worsening of the Veteran's left knee disability.  

Therefore, for the reasons stated above, the Board finds that a remand is needed to provide the Veteran with a new VA examination of his left knee.

The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the McAllen VA Outpatient Clinic in McAllen, Texas on December 8, 2011, and the Harlingen VA Outpatient Clinic, in Harlingen, Texas, on April 20, 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to provide a release for any relevant outstanding private records of treatment, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to his left knee disabilities.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

Additionally, in an August 20, 2012 statement, the Veteran requested information related to his 1997 and 1988 service connection claim denials.  Determine what information the Veteran seeks, and if possible, provide him with it.

2. For VA medical records from the McAllen VA Outpatient Clinic since December 8, 2011, and from Harlingen VA Outpatient Clinic since April 20, 2011, obtain and associate with the claims file all outstanding, relevant treatment records and reports of relevant diagnostic tests related to the Veteran's knees (i.e., x-rays and MRIs).  

Other Federal records that should be obtained and associated with the claims file are as follows: 
* the Veteran's service medical records, including his entrance and exit examination; 
* records related to the adjudication of the Veteran's October 20, 1988 claim for service connection for bilateral knees; and 
* any relevant treatment records from the Erie VAMC from about 2004 to 2006 (if necessary, seek clarification from the Veteran concerning the dates of treatment he received at Erie VAMC).  If any of these records do not exist, or efforts to obtain those records would be futile, please document efforts made to acquire them and 

In acquiring these records, follow the procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims file.

3. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of his left knee.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays and MRIs, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disabilities of the left knee.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the level of severity of the Veteran's left knee disabilities.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



